USDC IN/ND case 1:20-cv-00445-HAB-SLC document 1 filed 12/04/20 page 1 of 4


                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF INDIANA
                           FORT WAYNE DIVISION

CHERYL KOCH,                              )
                                          )   Case No.:
      Plaintiff,                          )
                                          )
      vs.                                 )
                                          )
BOB EVANS RESTAURANTS, LLC,               )
                                          )
      Defendant.                          )

                              NOTICE OF REMOVAL

      Defendant, Bob Evans Restaurants, LLC (“Defendant”), by counsel and

pursuant to 28 U.S.C. §§ 1441 & 1446, et seq., hereby respectfully provides its

Notice of Removal of this action from the Allen Superior Court (Indiana), to the

United States District Court for the Northern District of Indiana, Fort Wayne

Division, and, in support thereof, state as follows:

      1.     Plaintiff, Cheryl Koch (“Plaintiff”), filed her Complaint and Jury

Demand on September 4, 2020, in the Allen Superior (Indiana) Court. Service of

the Summons and Complaint was achieved on Defendant on September 8, 2020 and

Defendant filed its Answer and Affirmative Defenses to Plaintiff’s Complaint and

Demand for Trial by Jury on September 24, 2020. The case is docketed there as

Cause No. 02D03-2009-CT-000440. A true and accurate copy of the State Court

Record is attached hereto as Exhibit A.

      2.     Plaintiff is a resident and citizen of Indiana.
USDC IN/ND case 1:20-cv-00445-HAB-SLC document 1 filed 12/04/20 page 2 of 4


      3.        Defendant, Bob Evans Restaurants, LLC has its principal place of

business in Ohio. Bob Evans Restaurants Topco, L.P, which is a Delaware limited

liability company and has its principal place of business in Ohio, is the sole member

of Bob Evans Restaurant, LLC.

      4.        Plaintiff is seeking compensation for personal injuries she claims was

the result of a September 28, 2018 incident in which she claims she slipped and fell

at a Bob Evans Restaurant. In her lawsuit, Plaintiff alleges that her injuries from

this slip and fall were caused by the negligence of Bob Evans Restaurants, LLC and

their agents.

      5.        Soon after the lawsuit was filed, the undersigned defense counsel

contacted the plaintiff’s counsel to discuss the case, and defense counsel inquired

about Plaintiff’s injuries and damages. Plaintiff’s counsel stated that his office was

just in the process of gathering Plaintiff’s medical records and medical bills and

therefore he didn’t then know of the value of the case. On November 12, 2020,

Plaintiff’s counsel’s office provided undersigned counsel with Plaintiff’s medical

billing statements that she relates to the subject incident. The amount of the

claimed medical expenses was $77,532.88. Before November 12, 2020, Defendants

had no knowledge of Plaintiffs’ claimed medical expenses or information about her

injuries. However, since November 12, 2020 Defendant now believes, in good faith,

that Plaintiff is claiming an amount in controversy in excess of $75,000.00,

exclusive of interest and costs.




                                           2
USDC IN/ND case 1:20-cv-00445-HAB-SLC document 1 filed 12/04/20 page 3 of 4


      6.     Where there is complete diversity of citizenship between the parties

and the amount in controversy is in excess of $75,000.00, there is subject matter

jurisdiction over this case pursuant to 28 U.S.C.§1332(a).

      7.     This matter is removable pursuant to 28 U.S.C. §1441(b) where there

is complete diversity of citizenship between the parties.

      8.     That pursuant to 28 U.S.C. §1446 filed herewith and by reference

made a part hereof is a true and correct copy of all process, pleadings and orders

served upon Defendant in this action.

      9.     The Notice of Removal was filed within 30 days from November 12,

2020, which is when Defendant first reasonably ascertained the case is one which is

removable based on the amount in controversy, and the Notice of Removal was also

filed within one year of commencement of the state court action, which was on

September 4, 2020.

      10.    Accordingly, pursuant to 28 U.S.C. § 1332 (a)(1), this Court has

original jurisdiction of this action because the amount in controversy is in excess of

the sum of $75,000.00, exclusive of interest and costs, and the parties are citizens of

different states. Therefore, removal is appropriate under 28 U.S.C. § 1441(b).

      11.    Venue is proper in this district because Plaintiff filed her original state

court action in Allen County, Indiana.

      12.    True and accurate copies of the Notice of Removal with accompanying

exhibits will be promptly filed with the Clerk of the Allen Superior Court and also

served upon all counsel of record in the Allen County case.




                                          3
 USDC IN/ND case 1:20-cv-00445-HAB-SLC document 1 filed 12/04/20 page 4 of 4


         13.      By filing this Notice of Removal, Defendant does not waive any

defenses available to it.

         WHEREFORE, Defendant, Bob Evans Restaurants, LLC, by counsel, hereby

respectfully provides this notice that this action is removable to this Court from the

Allen Superior Court, Indiana, pursuant to 28 U.S.C. § 1441, seek its removal to

this Court, and pray for any and all other necessary and proper relief in the

premises. Defendant further prays that there be no further proceedings in this

action in the Allen Superior Court, Indiana.

Date: December 4, 2020                  Respectfully submitted,

                                        /s/Michael B. Langford
                                        Michael B. Langford
                                        Attorney No. 18046-53
                                        Scopelitis, Garvin, Light, Hanson &
                                        Feary, P.C.
                                        10 West Market Street, Suite 1400
                                        Indianapolis, IN 46204
                                        Tel. (317) 637-1777
                                        Fax (317) 687-2414
                                        mlangford@scopelitis.com

                                        Attorney for Defendant,
                                        Bob Evans Restaurants, LLC

4848-0376-0338, v. 1




                                          4
